Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 1 of 21




                       EXHIBIT 9
                                  Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 2 of 21
                                                                                                                            Uniloc 2017 v. Apple (WDTX -532)

                                              Analysis of Number of Interrogatories Served by Uniloc
 Full Text of ROG                                                    Text Broken into Sub-ROGs                                      Total No. Sub-
                                                                                                                                    ROGs
     1. For the period of date of first development of the           all known names, abbreviations, labels, designations,          4
        Accused Instrumentalities to present, Identify every         SKUs, part numbers, inventory numbers, or other
        offering, including but not limited to each Accused          identifiers used by You or Your customers publicly,
        Instrumentality, that has the ability to perform, relies     internally, or otherwise to refer to the offering
        upon, or is related to the Accused Functionalities or
        updating or reconfiguring applications (including            the Dates that the offering has been made, sold, offered
        operating systems) in whole or in part when combined         for sale, used or imported
        with other offerings. The identification requested by
        this Interrogatory is limited to offerings that You have     every material variation (e.g., version) of the offering by
        made, sold, offered for sale, or used in the United          designation and release date
        States, or imported into the United States, and should
        include, for each such offering at least (a) all known       the name of each entity or group that has made, sold,
        names, abbreviations, labels, designations, SKUs, part       offered for sale, and/or imported the offering
        numbers, inventory numbers, or other identifiers used
        by You or Your customers publicly, internally, or
        otherwise to refer to the offering; (b) the Dates that the
        offering has been made, sold, offered for sale, used or
        imported; (c) every material variation (e.g., version) of
        the offering by designation and release date; and (d)
        the name of each entity or group that has made, sold,
        offered for sale, and/or imported the offering.
     2. For each offering identified in Your response to                                                                            1
        Interrogatory No. 1, describe in detail how that
        offering has the ability to perform or rely upon the
        Accused Functionalities, including the process by
        which applications are updated via the App Store as
        well as updates to the Operating System (e.g., iOS,
        iPadOS, MacOS, tvOS, and watchOS).
     3. For the period of date of first development of the           all known names, abbreviations, labels, designations,          4
        Accused Instrumentalities to present, for each offering      SKUs, part numbers inventory numbers, or other
        identified in response to Interrogatory No. 1, describe

WEST\291464973.2
                                  Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 3 of 21
                                                                                                                            Uniloc 2017 v. Apple (WDTX -532)

        in detail all services, support, and/or subscriptions that   identifiers used by You or Your customers publicly,
        may be provided with that offering, including all            internally, or otherwise to refer to the offering;
        Convoyed Products that You have made, sold, offered,
        for sale, or used in the United States, or imported into     the Dates that the offering has been made, sold, offered
        the United States, by providing, for each such               for sale, used, or imported;
        offering: (a) all known names, abbreviations, labels,
        designations, SKUs, part numbers inventory numbers,          every material variation (i.e., version) of the offering by
        or other identifiers used by You or Your customers           designation and release date; and
        publicly, internally, or otherwise to refer to the
        offering; (b) the Dates that the offering has been           the name of each entity or group that has made, sold,
        made, sold, offered for sale, used, or imported; (c)         offered for sale, or imported the offering
        every material variation (i.e., version) of the offering
        by designation and release date; and (d) the name of
        each entity or group that has made, sold, offered for
        sale, or imported the offering.
     4. For each offering identified in response to                                                                                 1 (Court narrowed
        Interrogatory Nos. 1 and 3, describe in detail the                                                                          this request to 1)
        process by which each is made, sold, offered for sale,
        used, and imported into the United States, including
        Identifying any third parties involved in said activities.
        Your response should Identify and describe with
        specificity where the components of the Accused
        Instrumentalities are manufactured and assembled,
        including, without limitation, the location at which the
        code providing the Accused Functionalities is loaded
        onto the Accused Instrumentalities, and for certain
        Accused Instrumentalities that are offered as software,
        the identity, location, and interrelationship of servers
        from which the software is accessed or downloaded by
        customers or from which applications (including
        operating systems) are provided or transmitted to
        customers and/or end users.
     5. Identify and describe the location, job title, and job                                                                      1
        responsibility of all persons or groups responsible for
        the design, development, coding, sale, support,

WEST\291464973.2
                                   Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 4 of 21
                                                                                                       Uniloc 2017 v. Apple (WDTX -532)

        training, marketing, manufacturing assembly,
        distribution, and/or testing of all offerings identified in
        response to Interrogatory Nos. 1 and 3.
     6. Separately for each offering Identified in Your                                                        1
        response to Interrogatory Nos. 1 and 3, state in detail
        all factual and legal bases for Your contention (if You
        do so contend) that You do not infringe, directly or
        indirectly, any claim of the Asserted Patent,
        Identifying the claim element(s) that You allege are
        not included in each Accused Instrumentality that You
        contend does not infringe and explain in detail why
        each such element is not included (both literally and
        under the doctrine of equivalents). As part of Your
        response, if You disagree with any of Uniloc’s
        infringement contentions, separately Identify any
        contention with which You disagree and explain in
        detail why You disagree and Identify the person(s)
        who are most knowledgeable about the facts
        underlying Your answer and Documents related
        thereto.
     7. Describe in detail each patent license agreement to                                                    1
        which You are or have been a party, signatory, or
        beneficiary at any time that covers or relates to
        application or software updating technology
        (including, without limitation, licenses for the
        offerings identified in response to Interrogatory Nos. 1
        and 3), including without limitation: (i) the Date of the
        agreement; (ii) the parties to the agreement; (iii) the
        patent(s) involved; (iv) the product(s) covered; and (v)
        the amount paid and/or consideration exchanged,
        including any applicable royalty rate, upfront/lump-
        sum payments, or technology/patents transferred; and
        Identify all Documents reflecting the circumstances
        surrounding Your entry into such agreements or


WEST\291464973.2
                                 Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 5 of 21
                                                                                                     Uniloc 2017 v. Apple (WDTX -532)

         reflecting any Communications related to such
         agreements.
     8. To the extent You contend that any non-infringing                                                    1
         alternatives to any offering identified in Your
         response to Interrogatory Nos. 1 and 3 exist, describe
         in detail any such contention, including Identifying
         each alleged non-infringing alternative, describing
         why each alleged non-infringing alternative is
         technologically and economically feasible and
         acceptable, providing the cost to implement each
         alleged non-infringing alternative, Identifying the
         Date upon which You became aware of each alleged
         non-infringing alternative, describing your use,
         implementation, study, testing at any time of each
         alleged non-infringing alternative, Identifying the
         person or persons who are knowledge able the facts
         supporting Your contentions, and Identifying any
         Documents that support Your contentions.
     9. Describe when and how You first learned of or                                                        1
         acquired knowledge of the Asserted Patent, including:
         (a) the Date on which You first learned of or acquired
         knowledge or awareness of the patent; (b) the identity
         of Your employee(s) who first acquired such
         knowledge; and (c) the manner in which such persons
         acquired such knowledge.
     10. Identify the minimum skills, qualifications, and                                                    1
         criteria You contend are applicable to a person of
         ordinary skill in the art of the Asserted Patent, and
         state all legal and factual bases for Your contention.
     11. Describe in detail Your efforts to identify and avoid                                               1
         infringement of the Asserted Patent that relate to any
         offering identified in Your response to Interrogatory
         Nos. 1 and 3, including any attempts to design around
         or develop any alleged non-infringing alternatives to
         any such Patent (Including the Patents-in-Suit) or

WEST\291464973.2
                                   Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 6 of 21
                                                                                                                           Uniloc 2017 v. Apple (WDTX -532)

         ceasing to make, use sell, or offer to sell in the United
         States or import into the United States, those
         offerings.
     12. Identify and describe in detail each instance in which       a full description of each instance in which Apple entered    4
         You have engaged in a financial relationship,                into an agreement or transaction with an entity whose
         contractual agreement, financial transaction;                business involves brokering patents, patent risk mitigation
         partnership, joint-venture, consortium, patent-related       services, licensing patents, and/or asserting patents;
         activities (purchasing, licensing, cross-licensing, sale,
         offer for sale, offer for purchase, transfer, acquisition,   documents reflecting any Apple or third party assessment
         or assignment of patents) with or have invested in,          of the value of any of the foregoing documents;
         financially supported, or obtained an ownership
         interest in any entity (or its representatives or proxies)   documents reflecting any advice or instructions that Apple
         whose sole or primary business involves brokering            has provided to any Licensing Entities relating to patent
         patents, patent risk mitigation services, licensing          licensing or patent enforcement activities;
         patents and/or asserting patents through litigation
         (typically referred to as a patent licensing entity, non-    documents related to Apple receiving assurances by any
         practicing entity, patent aggregator, or patent-assertion    Licensing Entities
         entity, e.g., Intellectual Ventures, Allied Security
         Trust, Coller Capital, Rockstar Consortium f/k/a
         Rockstar Bidco, Cliff Island LLC, Digitude
         Innovations, and Goldpeak Innovations) (collectively,
         “Licensing Entities”) and whom You had not sued or
         been sued for patent infringement during said
         relationship or activities. And identify the persons
         most knowledgeable concerning the facts set forth in
         Your response to this Interrogatory.

        Your response should include at least the following:
        the identity of each entity with whom You engaged in
        the above-referenced activities; a full description of
        the nature of the activities between You and any such
        Licensing Entities; the identity of patents that were
        involved; the amount of monies involved in each
        relationship, activity, or agreement; a full description
        of Your role in the above-referenced activities; and the

WEST\291464973.2
                                 Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 7 of 21
                                                                                                                       Uniloc 2017 v. Apple (WDTX -532)

        identity of each document (whether produced thus far
        in this litigation or not) that You signed or executed
        and other documents of which You are that are
        relevant to the above-referenced activities.

         Such documents would include, without limitation,
         patent license agreements; patent licensing offers;
         patent purchase agreements; participation agreement
         for patent purchase; patent purchase offers; investment
         agreements in patent aggregator companies (AST and
         Intellectual Ventures); patent assignments; covenants
         not to sue; standstill agreements; settlement
         agreements; offers to purchase patents; investment or
         financing agreements; acquisition agreements; joint-
         venture agreements; patent or litigation assertion
         plans; lists of potential licensees; documents
         identifying or describing the patents that Apple
         purchased or licensed to or from the Licensing
         Entities; documents reflecting how much money
         Apple has paid or received to or from any Licensing
         Entities; any documents reflecting any Apple or third
         party assessment of the value of any of the foregoing
         documents, documents reflecting any advice or
         instructions that Apple has provided to any Licensing
         Entities relating to patent licensing or patent
         enforcement activities; documents relating to Apple
         receiving assurances, covenants not-to-sue, standstill
         agreements, indemnification, or protection from being
         sued for patent infringement by any Licensing
         Entities; and presentations and correspondence related
         thereto that involve the Licensing Entities.
     13. For each of the Accused Instrumentalities, state Your     gross and net revenue and costs (financial documents)       2
         U.S. and worldwide gross and net revenue, costs
         (including but not limited to costs of goods sold,        methodology used to calculate the revenue, costs, and
         material costs, operating costs, research &               profit

WEST\291464973.2
                                  Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 8 of 21
                                                                                                      Uniloc 2017 v. Apple (WDTX -532)

         development costs, marketing costs, sales costs,
         royalty expenses), and profit (gross profits, operating
         profit, net income, gross profit margins, contribution
         margins, operating profit margins, net profit margins)
         since 2007 (or, if later than 2007, since the date of
         first commercialization of each of the Accused
         Instrumentalities), on a monthly basis (or, only if not
         available on a monthly basis, per time period for
         which you keep such information in the ordinary court
         of Your business) and identify each revenue and cost
         component and the methodology used to calculate the
         revenue, costs, and profit. And identify the documents
         (whether produced thus far in this litigation or not) of
         which You are aware that reflect the information
         requested in this Interrogatory or that You have relied
         upon in answer this Interrogatory and identify the
         persons most knowledgeable concerning the facts set
         forth in Your response to this Interrogatory.

        With respect to App Store-related revenue and costs,
        Your response should include revenue and costs for at
        least the following:

             a) App Store billings — Payments generated by
                paid downloads and in-app purchases
                (including subscriptions) of first-party and
                third-party apps via the App Stores such as,
                without limitation, Apple’s commission from
                sales of paid apps, in-app purchases, and app
                subscriptions, and sales of Apple’s apps sold
                through the App Stores (e.g., Final Cut Pro,
                Aperture).
             b) Advertising conducted by Apple or others
                through the App Stores from within apps or via
                the App Stores such as, without limitation,

WEST\291464973.2
                                 Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 9 of 21
                                                                                                                    Uniloc 2017 v. Apple (WDTX -532)

                App Store Search Ads and iAd.
             c) Business and professional services provided by
                Apple to enterprise customers wherein such
                services include the use of the App Stores or
                customized versions thereof such as, without
                limitation, Apple Business Manager, Apple
                Developer Program, and Developer Enterprise
                Program.

         To the extent that Your response relies on documents
         that are in the form of spreadsheets, please produce
         them in native file format (e.g., Microsoft Excel
         format).
     14. Identify and describe in detail any and all analysis,    Analyses of cost savings to Apple by having App Store     2
         estimates, written statements, projections, forecasts,
         and conclusions that You have made or adopted            Analyses of commercial benefits to Apple by having App
         concerning any cost savings or commercial benefits to    Store
         Apple by offering and providing the App Store
         (including Mac App Store, TV App Store, and Watch
         App Store), the Accused Functionality, the updating
         or reconfiguring of applications (including operating
         systems) via or by the Accused Instrumentalities, and
         being able to offer up-to-date and compatible apps to
         consumers. And identify the persons most
         knowledgeable concerning the facts set forth in Your
         response to this Interrogatory and identify each
         document (whether produced thus far in this litigation
         or not) of which You are aware that reflects any such
         analysis, estimates, written statements, projections,
         forecasts, and conclusions. Such documents would
         include, without limitation presentations, slides,
         reports, summaries, spreadsheets, strategic plans,
         forecasts, projections, internal analyses, analyst and
         industry reports (e.g., from Analysis Group, Comtech,
         Nielsen, NPD, comScore, Piper Jaffray, Gartner,

WEST\291464973.2
                                        Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 10 of 21
                                                                                                                                          Uniloc 2017 v. Apple (WDTX -532)

            Forrester Research, DC, Frost & Sullivan, etc.;
            Nielsen: Mobile Connected Device Report; Nielsen:
            Mobile Apps Playbook), white papers, and
            documents, emails, and other evidence that Apple has
            produced to Congress pertaining to the App Store
            (e.g., July 29, 2020 Hearing on “Online Platforms and
            Market Power: Examining the Dominance of Amazon,
            Apple, Facebook, and Google” before the U.S. House
            of Representatives, Committee on the Judiciary,
            Subcommittee on Antitrust, Commercial, and
            Administrative Law).

            Commercial benefits may include, without limitation,
            increasing or maintaining revenue, profitability, and
            market share; reducing costs (e.g., due to fewer Apple
            Store visits, the cost of an Apple Store or telephonic
            customer service inquiry (e.g., AppleCare,
            AppleCare+) compared to the cost of automatically
            pushing out a software update or patch), improving or
            maintaining customer acquisition, customer retention,
            or the “stickiness”1 of the Apple ecosystem; estimated
            financial impact on Apple ecosystem; and Your
            standing, reputation, and position in the market among
            Your competitors such as Google, Microsoft,
            Samsung, Huawei, Dell, HP, LG, and Android
            device manufacturers.

            The relevant time period for this interrogatory is 2007
            to present.
        15. For each Accused Instrumentality and each year since              identification of the features and attributes that drive              3
            2007 (or, if later than 2007, since the date of first             consumer demand;
            commercialization of each Instrumentality), state and
            describe fully Your belief as to all of the features and

1
    UNI-APPLE-00067363 at 364 (“tie all of our products together, so we further lock customers into our ecosystem”), 365 (“make Apple ecosystem even more sticky”).

WEST\291464973.2
                                       Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 11 of 21
                                                                                                                                             Uniloc 2017 v. Apple (WDTX -532)

          attributes that drive consumer demand or preference       describe how important each of those features and
          for or consumers’ purchasing decisions for that           attributes are in driving consumer preferences or
          Accused Instrumentality that year; identify and           consumers’ purchasing decisions that year;
          describe how important each of those features and
          attributes are in driving consumer preferences or         explain whether the listing has changed from year to year
          consumers’ purchasing decisions that year; and state
          the basis for Your listing of the features and attributes
          and their importance. If the set of features and
          attributes driving consumer preferences or consumers’
          purchasing decisions or the features and attributes
          considered to be most important or very important has
          changed between 2007 to the present, please describe
          fully in Your response how and why those have
          changed.

          Also, identify the persons most knowledgeable
          concerning the facts set forth in Your response to this
          Interrogatory and identify the documents (whether
          produced thus far in this litigation or not) of which
          You are aware that reflect the information requested in
          this Interrogatory or that You have relied upon in
          answer this Interrogatory. For example, if Apple has
          ever stated, analyzed, or conducted studies or surveys
          regarding how important certain features and
          attributes are in driving consumer demand or
          preferences or consumers’ purchasing decisions,
          please identify all such documents, which may
          include, without limitation, studies and surveys2 (e.g.,
          App Store Survey; iTunes Store Review; iTunes Store
          Tracker Survey; App Store Marketing Research; App
          Store Developers Profiling Research; US App Store

2
  Order re Discovery Motions, Apple Inc., v. Samsung Electronics., Ltd., et al., Case No. 5:11-cv-01846-LHK, Dkt. 673 (N.D. Cal. Jan. 27, 2012), UNI-APPLE-00077883 at 903
(“Apple has agreed to produce final survey reports and raw survey data for all customer surveys related to iPhone, iPod Touch, iPad products, market research reports relating to
those products, and a wide variety of print, television, and other advertisement media plans, as well as online click counts for the iPhone, iPod Touch, iPad products.”).

WEST\291464973.2
                                Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 12 of 21
                                                                                                     Uniloc 2017 v. Apple (WDTX -532)

         Developers Profiling Research; App Store Developers
         Profiling Research: US; App Store Developer Study;
         iPad Tracking Study; iPad Buyer Study, iPhone
         Buyer/Early Buyer Survey, e.g., iPhone 3G Buyer
         Survey, iPhone 4S Early Buyer Survey; iPhone Owner
         study; iPhone Buyer Trending (US); iPod Buyer/Early
         Buyer Survey; Mac Buyer Tracking Study; and other
         similar studies and surveys related to the App Store,
         other Accused Instrumentalities, and Apps), surveys
         regarding how customer service regarding software
         updates or app updates can be improved, surveys
         regarding the importance of properly functioning
         and/or current apps in the App Store, raw survey data
         related to the foregoing surveys, documents reflecting
         the conclusions Apple has drawn from the survey
         data, market share and market research reports,
         competitive analysis, product comparisons, focus
         group results, questionnaires, reports (e.g., Mobile
         Analytics Report, iPod Market Share and Wave 5
         Customer Research Summary), business reviews (e.g.,
         Business Priorities Review), third-party surveys and
         industry reports (e.g., reports from Analysis Group,
         Comtech, Nielsen, NPD, comScore, Piper Jaffray,
         Gartner, Forrester Research, DC, Frost & Sullivan,
         etc.; Nielsen: Mobile Connected Device Report;
         Nielsen: Mobile Apps Playbook), business plans,
         presentations, and executive meeting presentations
         and agendas (e.g., annual Top 100 executive meeting),
         conference materials (e.g., WWDC), slides, agendas,
         meeting minutes, videos, transcripts, summaries,
         speeches, testimony by Apple employees, and
         documents, emails, and other evidence that Apple has
         produced to Congress pertaining to the App Store
         (e.g., July 29, 2020 Hearing on “Online Platforms and
         Market Power: Examining the Dominance of Amazon,

WEST\291464973.2
                                   Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 13 of 21
                                                                                                                         Uniloc 2017 v. Apple (WDTX -532)

         Apple, Facebook, and Google” before the U.S. House
         of Representatives, Committee on the Judiciary,
         Subcommittee on Antitrust, Commercial, and
         Administrative Law).
     16. For each category of accused hardware device (e.g.,         the number of first downloads of applications that have     4
         iPhone, iPad, iPod, Mac, Apple TV, Apple Watch)             occurred in the United States and worldwide
         and each year since 2007, state the volume of first
         downloads and app updates, and the active installed         the number of updates of applications that have occurred
         base, as follows:                                           in the United States and worldwide
                a) For each month (or, only if not available on
                     a monthly basis, per time period for which      the number of devices in active use for each of the above
                     you keep such information in the ordinary       categories
                     course of Your business), state the number
                     of first downloads of applications              the number of devices running on each version of the
                     (including operating system software) that      operating system for each category of accused device
                     have occurred, in the United States and
                     separately worldwide, via the App Store
                     and separately via other means such as the
                     operating system of the Accused
                     Instrumentalities;

                   b) For each month (or, only if not available on
                      a monthly basis, per time period for which
                      you keep such information in the ordinary
                      course of Your business), state the number
                      of updates of applications (including
                      operating system software) that have
                      occurred, in the United States and
                      separately worldwide, via the App Store
                      and, separately via other means such as the
                      operating system of the Accused
                      Instrumentalities;

                   c) For each time period reported for subparts
                      a) and b) above, state the number of

WEST\291464973.2
                                 Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 14 of 21
                                                                                                      Uniloc 2017 v. Apple (WDTX -532)

                    devices in active use (“active installed
                    base”) for each category of accused
                    hardware device in the United States and
                    separately worldwide and, for each
                    category of accused hardware device in the
                    active installed base, state how many
                    devices are running on each version of the
                    operating system for that device (e.g., the
                    number of iPhones running each of iOS
                    version 1.x, 2.x, 3.x; the number of Macs
                    running each of macOS/OS X version 10.7,
                    10.8, 10.9, etc.).

         And identify the persons most knowledgeable
         concerning the facts set forth in Your response to this
         Interrogatory and identify the documents (whether
         produced thus far in this litigation or not) of which
         You are aware that reflect the information requested in
         this Interrogatory or that You have relied upon in
         answer this Interrogatory. Such documents may
         include, without limitation, spreadsheets, summaries,
         reports, and presentations reflecting the requested
         data; documents and data relied on by Apple’s
         management when presenting App Store-related data
         and metrics during internal meetings, data relied upon
         for information contained in Apple Press Releases,
         Top 100 executive retreats, and conferences (e.g.,
         WWDC), testimony by Apple employees, and
         documents, emails, and other evidence that Apple has
         produced to Congress pertaining to the App Store
         (e.g., July 29, 2020 Hearing on “Online Platforms and
         Market Power: Examining the Dominance of Amazon,
         Apple, Facebook, and Google” before the U.S. House
         of Representatives, Committee on the Judiciary,
         Subcommittee on Antitrust, Commercial, and

WEST\291464973.2
                                 Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 15 of 21
                                                                                                      Uniloc 2017 v. Apple (WDTX -532)

         Administrative Law).
     17. State the full version history for each of the top 20                                                1
         free iOS, macOS, tvOS, and watchOS apps and top 20
         paid iOS, macOS, tvOS, and watchOS apps in each
         year since 2007.

         And identify the persons most knowledgeable
         concerning the facts set forth in Your response to this
         Interrogatory and identify the documents (whether
         produced thus far in this litigation or not) of which
         You are aware that reflect the information requested in
         this Interrogatory or that You have relied upon in
         answer this Interrogatory.
     18. On a per product basis, state and describe fully Your                                                1
         entire basis for and identify all evidence that supports,
         tends to support, refute, or tends to refute Apple’s
         belief that the products listed in Apple’s First Notice
         of Unmarked Patented Articles (and any subsequent
         notices, amendments, or supplements related thereto)
         practice one or more claims of the ’088 Patent and
         identify which claims of the ’088 Patent that You
         allege each product practices.

        And identify the persons most knowledgeable
        concerning the facts set forth in Your response to this
        Interrogatory and identify the documents (whether
        produced thus far in this litigation or not) of which
        You are aware that reflect the information requested in
        this Interrogatory, that You have relied upon in
        answering this Interrogatory, or that support, tends to
        support, refute, or tends to refute Apple’s belief that
        the products listed in the Notice practice one or more
        claims of the ’088 Patent. Such documents may
        include, without limitation, product guides, product
        and technical specifications, web pages, deposition

WEST\291464973.2
                                  Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 16 of 21
                                                                                                                             Uniloc 2017 v. Apple (WDTX -532)

         and trial transcripts, articles, presentations, slides,
         reports, summaries, correspondence with third parties,
         and white papers.
     19. Identify and describe fully every content delivery           identify and describe the location, scope, and operation of     7
         network (“CDN”), whether developed and provided by           each content delivery network (“CDN”), including any
         You or by third-parties, that You have used since 2007 to    changes thereto since its first use
         provide for the storage, distribution, and/or downloading
         of software (e.g., apps, operating systems, and updates      the identity of any third-party CDN provider
         thereto) by or via the Accused Instrumentalities, the
         Accused Functionality, and/or the updating or                the time period and extent to which You have used the
         reconfiguring of applications (including operating           CDN
         systems) via or by the Accused Instrumentalities; identify
         and describe the location, scope, and operation of each      the location of all network nodes and servers in the United
         CDN, including any changes thereto since its first use by    States and worldwide
         You for the above-referenced activities; identify the
         documents (whether produced thus far in this litigation or   a description of the logical and physical architecture and
         not) of which You are aware that reflect the information     layout of each CDN and its servers, nodes, cache locations,
         requested in this Interrogatory and agreements between       and data centers
         You and any third-party CDN provider; and identify the
         persons most knowledgeable concerning the facts set          a description of the processes, steps, and procedures used to
         forth in Your response to this Interrogatory.                provide the functions of storage, distribution, and/or
                                                                      downloading of software in each CDN
        Your response should include at least the following: the
        identity of any third-party CDN provider; the time period an identification of each of Apple’s agreements with each
        and extent to which You have used the CDN; the location third-party CDN provider
        of all network nodes and servers in the United States and
        worldwide; a description of the logical and physical
        architecture and layout of each CDN and its servers,
        nodes, cache locations, and data centers; a description of
        the processes, steps, and procedures used to provide the
        functions of storage, distribution, and/or downloading of
        software in each CDN; a description of the flow of data
        relating to the storage, distribution, downloading, and
        sale (including in-app purchases) of software (e.g., apps,
        operating systems, updates thereto) that is to, from,

WEST\291464973.2
                                      Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 17 of 21
                                                                                                                                             Uniloc 2017 v. Apple (WDTX -532)

          within, between, and among any and all CDNs and App
          Store-related servers in the United States and worldwide;
          an identification of each of Apple’s agreements with each
          third-party CDN provider (e.g., Akamai3, Level 3,
          Limelight, etc.)4; a description of the processes, data
          flow, and extent to which any CDN that is based in whole
          or in part in the United States is involved in the storage,
          distribution, and/or downloading of software (e.g., apps,
          operating systems, updates thereto) pertaining to the App
          Store (including Mac App Store, TV App Store, and
          Watch App Store), the Accused Functionality, and/or the
          updating or reconfiguring of applications (including
          operating systems) via or by the Accused
          Instrumentalities.

         Documents to be identified should include, without
         limitation, presentations, flow charts, logical and
         physical maps, reports, summaries, data flows, white
         papers, agreements, contracts, diagrams,
         specifications, and spreadsheets.
     20. State and describe fully Apple’s belief and                                                                                                  1
         understanding regarding the degree of importance that
         the App Store (including Mac App Store, TV App
         Store, and Watch App Store), Accused Functionality,
         updating or reconfiguring of applications (including
         operating systems) via or by the Accused
         Instrumentalities, and being able to offer up-to-date
         and compatible apps to consumers, have:
             a)      to Apple, including, without limitation, to
                     the Apple products ecosystem, to the sales
                     and features set of the products or services

3
 Apple’s agreements with Akamai were referenced as a trial exhibit in the Smartflash v. Apple (E.D. Tex.) case.
4
 “Apple’s multi-terabit, $100M CDN is live—with paid connection to Comcast,” July 31, 2014, at https://arstechnica.com/information-technology/2014/07/apples-multi-terabit-100m-
cdn-is- live-with-paid-connection-to-comcast/ (“Apple is still using Akamai and Level 3 CDN services for iTunes and app downloads,”).

WEST\291464973.2
                                Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 18 of 21
                                                                                                     Uniloc 2017 v. Apple (WDTX -532)

                   offered by Apple, to Apple’s standing in
                   the markets in which the Accused
                   Instrumentalities compete, to Apple’s
                   market position in the United States and
                   worldwide with respect to its competitors
                   (e.g., Google, Microsoft, Samsung,
                   Huawei, Dell, HP, LG, and Android device
                   manufacturers, etc.) in the markets in the
                   United States and worldwide in which they
                   compete, and
             b)    to Apple’s customers and their purchasing
                   decisions about Apple’s products and
                   services.

        Also, identify the persons most knowledgeable
        concerning the facts set forth in Your response to this
        Interrogatory and identify the documents (whether
        produced thus far in this litigation or not) of which
        You are aware that reflect the information requested in
        this Interrogatory or that You have relied upon in
        answer this Interrogatory. For example, if Apple has
        ever stated or analyzed the degree of importance of the
        aforementioned items, please identify all such
        documents, which may include, without limitation,
        studies and surveys (e.g., App Store Survey, iTunes
        Store Review; iTunes Store Tracker Survey, App Store
        Marketing Research, App Store Developers Profiling
        Research, US App Store Developers Profiling
        Research, App Store Developers Profiling Research:
        US, App Store Developer Study, iPad Tracking Study;
        iPad Buyer Study; iPhone Buyer/Early Buyer Survey,
        e.g., iPhone 3G Buyer Survey, iPhone 4S Early Buyer
        Survey; iPhone Owner study; iPhone Buyer Trending
        (US); iPod Buyer/Early Buyer Survey; Mac Buyer
        Tracking Study; and other similar studies and surveys

WEST\291464973.2
                                 Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 19 of 21
                                                                                                                        Uniloc 2017 v. Apple (WDTX -532)

        related to the App Store, other Accused
        Instrumentalities, and Apps), raw survey data related
        to the foregoing surveys, documents reflecting the
        conclusions Apple has drawn from the survey data,
        market share and market research reports, competitive
        analysis, product comparisons, questionnaires, reports
        (e.g., Mobile Analytics Report, iPod Market Share and
        Wave 5 Customer Research Summary), business
        reviews (e.g., Business Priorities Review), third-party
        surveys and industry reports (e.g., reports from
        Analysis Group, Comtech, Nielsen, NPD, comScore,
        Piper Jaffray, Gartner, Forrester Research, DC, Frost
        & Sullivan, etc.; Nielsen: Mobile Connected Device
        Report; Nielsen: Mobile Apps Playbook), business
        plans, presentations, and executive meeting
        presentations and agendas (e.g., annual Top 100
        executive meeting), conference materials (e.g.,
        WWDC), slides, agendas, meeting minutes, videos,
        transcripts, summaries, speeches, testimony by Apple
        employees, and documents, emails, and other evidence
        that Apple has produced to Congress pertaining to the
        App Store (e.g., July 29, 2020 Hearing on “Online
        Platforms and Market Power: Examining the
        Dominance of Amazon, Apple, Facebook, and
        Google” before the U.S. House of Representatives,
        Committee on the Judiciary, Subcommittee on
        Antitrust, Commercial, and Administrative Law).

         The relevant time period for this interrogatory is 2007
         to present. If the beliefs as to the degree of importance
         have changed over this time period, please describe
         how they have changed in your response.
     21. Identify and describe each agreement, offer,              Describe each agreement, offer, settlement, or transaction   5
         settlement, or transaction involving the licensing or     involving the licensing or purchase of patents between
         purchase of patents between You and Philips               You and Philips Netherlands, Philips U.S., any entity

WEST\291464973.2
                                 Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 20 of 21
                                                                                                                         Uniloc 2017 v. Apple (WDTX -532)

         (including but not limited to Koninklijke Philips          owned or co-owned by Philips, or any entity acting on
         Electronics N.V., Philips North America Corporation,       Philips’ behalf, relating to any Philips Technology
         Royal Philips), between You and any entity owned or
         co-owned by Philips (including but not limited to          Describe each agreement, offer, settlement, or transaction
         Intertrust Technologies or Signify Holding), or            involving the licensing or purchase of patents between
         between You and any entity acting on Philips’ behalf,      You and Philips Netherlands, Philips U.S., any entity
         relating to any Philips Technology; U.S. Patent No.        owned or co-owned by Philips, or any entity acting on
         6,467,088 and related patent applications; the Accused     Philips’ behalf, relating to U.S. Patent No. 6,467,088 and
         Products; the Accused Functionality; any technology        related patent applications
         that You believe is technologically comparable to the
         ’088 Patent; and any technology that You believe is        Describe each agreement, offer, settlement, or transaction
         relevant to a Georgia-Pacific analysis or an               involving the licensing or purchase of patents between
         apportionment analysis in this case. In Your               You and Philips Netherlands, Philips U.S., any entity
         description of each agreement, offer, or transaction,      owned or co-owned by Philips, or any entity acting on
         please identify the type of agreement, offer, or           Philips’ behalf, relating to Accused Products/Accused
         transaction, license term, relevant dates, amounts paid,   Functionality
         patents purchased or licensed, other essential terms,
         and the identity of the persons most knowledgeable         Describe each agreement, offer, settlement, or transaction
         concerning each agreement, offer, or transaction.          involving the licensing or purchase of patents between
                                                                    You and Philips Netherlands, Philips U.S., any entity
                                                                    owned or co-owned by Philips, or any entity acting on
                                                                    Philips’ behalf, relating to any technology that You
                                                                    believe is technologically comparable to the ’088 Patent

                                                                    Describe each agreement, offer, settlement, or transaction
                                                                    involving the licensing or purchase of patents between
                                                                    You and Philips Netherlands, Philips U.S., any entity
                                                                    owned or co-owned by Philips, or any entity acting on
                                                                    Philips’ behalf, relating to any technology that You
                                                                    believe is relevant to a Georgia-Pacific analysis or an
                                                                    apportionment analysis in this case

     22. For each product or article listed in Apple’s First        describe fully the factual basis underlying Your belief and   2
         Notice of Unmarked Patented Articles (and any              assertion that each product and article qualifies as
         subsequent notices, amendments, or supplements             “‘patented articles’ subject to 35 U.S.C. § 287”

WEST\291464973.2
                                 Case 6:19-cv-00532-ADA Document 96-10 Filed 10/02/20 Page 21 of 21
                                                                                                                         Uniloc 2017 v. Apple (WDTX -532)

         related thereto) (“Apple’s Notice”), identify and
         describe fully the factual basis underlying Your belief    describe fully the factual basis underlying Your belief and
         and assertion that each product and article qualifies as   assertion that each product and article was sold or offered
         “‘patented articles’ subject to 35 U.S.C. § 287”1 and      for sale in the United States after the execution of the
         that each product and article was sold or offered for      patent license or patent purchase agreements identified in
         sale in the United States after the execution of the       Apple’s Notice
         patent license or patent purchase agreements identified
         in Apple’s Notice, and identify by Bates Number each
         document, each of “Uniloc’s public statements,
         discovery materials, and other sources of proof,”2 and
         the URL of each of the “public websites”3 upon which
         Apple has relied for its beliefs and assertions
         pertaining to Apple’s Notice.




WEST\291464973.2
